Citation Nr: 0322840	
Decision Date: 09/05/03    Archive Date: 09/11/03	

DOCKET NO.  00-05 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the benefit sought on 
appeal.  The veteran, who had active service from September 
1949 to September 1970, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review. 


REMAND

A preliminary review of the record discloses that pursuant to 
authority provided by 38 C.F.R. § 19.9(a)(2) (2003), the 
Board undertook additional evidentiary development in this 
case.  However, a recent opinion from the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that 38 C.F.R. § 19.9(a)(2) is invalid because it permits the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration of that 
evidence.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Federal Circuit explained that when the Board 
obtains and considers evidence that was not before the RO, an 
appellant has no means to obtain one review on appeal to the 
Secretary as called for by 38 U.S.C.A. § 7104(a) because the 
Board is the only appellate tribunal under the Secretary.  
Therefore, it appears that evidence obtained by the Board 
cannot be considered by the Board as an initial matter.  

With respect to the development undertaken by the Board, the 
Board observes that one of the examination reports, the VA 
audiology examination performed in December 2002 contains an 
addendum offering an opinion as to the degree of impairment 
the veteran's hearing loss produces in his capacity for 
performing substantially gainful employment.  However, that 
addendum, consisting of a single sentence, is not a complete 
sentence, and thus, it is not clear whether the examiner is 
offering an opinion that the veteran is unable to perform 
substantially gainful employment.  The Board also notes that 
if it is the examiner's opinion that the veteran is totally 
disabled due to the degree of his hearing impairment, the 
examiner provided no explanation, reasoning or rationale for 
that opinion.  Under these circumstances, the Board believes 
that the examination report should be returned to the 
examiner who performed the December 2002 VA audiology 
examination for a more complete opinion.

Lastly, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) became law in 
November 2000 during the pendency of this appeal, and it does 
not appear that the veteran has been apprised of the 
substance of this new law.  In this regard, the record does 
not reflect that the veteran has been notified of the 
evidence necessary to substantiate his claim and the division 
of responsibility between the VA and the veteran for 
obtaining that evidence.  The United States Court of Appeals 
for Veterans Claims (Court) held in Holliday v. Principi, 14 
Vet. App. 280 (2001) that the VCAA was potentially applicable 
to all claims pending on the date of enactment, citing Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the Federal Circuit held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) did not apply retroactively, and overruled both 
Holliday and Karnas to the extent that they allowed for such 
retroactive application and to the extent they conflict with 
the Supreme Court's and the Federal Circuit Court's binding 
authority.  Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 
25, 2003).  However, VA is not necessarily precluded from 
providing notice to the appellant and representative of the 
information and evidence necessary to substantiate the 
current claim for VA benefits and which specific evidence, if 
any, the claimant is expected to obtain and submit, and which 
specific evidence will be retrieved by VA.  The Board is of 
the opinion that this should be accomplished prior to further 
appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:  

1.  In addition to the development 
requested below, the RO should consider 
the veteran's claim under the VCAA.  In 
doing so, the RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notice to the veteran of the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the VA and the 
veteran in obtaining that evidence.  

2.  The RO should refer the veteran's 
claims file to the examiner who performed 
the December 2002 VA audiology 
examination.  The examiner is requested 
to complete the addendum to that 
examination and offer an opinion as to 
the degree of functional impairment the 
veteran's hearing impairment causes in 
his capacity for performing substantially 
gainful employment.  A clear rationale 
for all opinions would be helpful. 

3.  The RO should review the veteran's 
claim on the basis of all of the evidence 
under the VCAA, including the evidence 
associated with the claims file 
subsequent to the files transfer to the 
Board in December 2001.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran unless he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




